J-S39027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DARNELL D. HARRIS,

                            Appellant                No. 1848 MDA 2015


              Appeal from the Order Entered September 22, 2015
               in the Court of Common Pleas of Lycoming County
               Criminal Division at No.: CP-41-SA-0000028-2015


BEFORE: STABILE, J., PLATT, J.*, and STRASSBURGER, J.*

JUDGMENT ORDER BY PLATT, J.:                               FILED MAY 09, 2016

        Appellant, Darnell D. Harris, appeals from the trial court’s order

dismissing his traffic citation for driving a commercial motor vehicle while his

operating privilege is suspended1 at docket number SA-28-2015.              We

dismiss this appeal as moot.

        The relevant procedural background of this case is as follows.       On

September 22, 2015, Appellant entered a guilty plea, at separate docket

number SA-34-2015, to charges of speeding at a hazardous grade and

driving a commercial motor vehicle while his operating privilege is

suspended. In exchange, the Commonwealth withdrew a second charge of

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    75 Pa.C.S.A. § 1606(c)(1)(ii).
J-S39027-16



driving a commercial motor vehicle while his operating privilege is

suspended, at the instant docket number, SA-28-2015. (See N.T. Summary

Appeal, 9/22/15, at 2-4).        On that same date, the court entered an order

dismissing the citation at SA-28-2015.2           (See Order, 9/22/15, at 1).   On

October 22, 2015, Appellant filed a notice of appeal at SA-28-2015 only.

(See Trial Court Opinion, 12/24/15, at 1).

        On appeal, Appellant challenges the validity of the guilty plea he

entered at SA-34-2015.         (See Appellant’s Brief, at 1).   However, the trial

court concluded that because the citation at the docket under which the

appeal was filed, SA-28-2015, was dismissed, there are no issues properly

before this Court. (See Trial Ct. Op., at 1). We agree with the trial court.

        “Generally, a case will be dismissed if at any stage of the judicial

process it is rendered moot.”          Commonwealth v. Sloan, 907 A.2d 460,

465 (Pa. 2006) (citation omitted).             Here, the trial court dismissed the

citation at SA-28-2015; it imposed no penalty in this case. Because there is

no meaningful relief that can be granted, we must dismiss this appeal as

moot.




____________________________________________


2
  The court re-imposed the fines and sanctions imposed by the magisterial
district court judge on the charges at SA-34-2015.



                                           -2-
J-S39027-16



     Appeal dismissed as moot.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2016




                                 -3-